Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the metal bird cages with or without stands and bird baths, and the issues in the appeal for reappraisement enumerated above are the same in all material respects as the merchandise and the issues in Spratt’s Patent (America) Ltd. v. United States, 32 Cust. Ct. 583, Reap. Dec. 8285 and that the record in said case be incorporated with the record herein.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign, export or United States value (as those values are defined in section 402 (c), *575(d) or (e)) for such or similar merchandise and that the statutory cost of production of the merchandise is equal to the invoice prices less discounts of 2% and 2%%.
IT IS FURTHER STIPULATED AND AGREED that this appeal be submitted on this stipulation.
Upon the agreed facts of record, I find that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, is the proper basis for the determination of the value of the involved merchandise, and that such value is equal to the invoice prices, less discounts of 2 per centum and 2y2 per centum, and I so hold.
Judgment will be entered accordingly.